Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 11 and 12 in the reply filed on April 07, 2022 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 4 is merely to a potential use of the composition and does not further define the composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the transition metal" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "at the time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "at the time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298).
Considering Claims 1 and 2, Clancy discloses combining a transition metal such as iron, manganese, cobalt, ruthenium osmium, vanadium, columbium and tantalum with calcium cyanamide (CaCN2) which meets the instant equation useful as a catalyst (Pg 2, ln 11 to Ln 79) with calcium (Ca) being a member of Group II of the Periodic Table of the Elements.
Clancy does not disclose the specific surface area. 
Koppers discloses a composition of calcium cyanamide (CaCN2) and a process of making such wherein calcium carbonate is contacted with ammonia at a temperature of 600°C or more to form the calcium cyanamide (Claim 1) with calcium being a Group II member of the Periodic Table of the Elements.
Although Koppers also does not disclose the specific surface area of the formed calcium cyanamide, Koppers discloses the same process for forming calcium cyanamide [0050] as the published application and therefore the calcium cyanamide of Koppers would inherently possess this surface area as the same process of making was utilized.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

Considering Claim 3, the significance of Clancy as applied to claim 1 is explained above.
Clancy discloses the use of 20 parts of iron per 100 parts of cyanamide (Pg 4, ln 66-78) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 4-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298).
Considering Claims 4 to 7 and 12, Clancy discloses combining a transition metal such as iron, manganese, cobalt, ruthenium osmium, vanadium, columbium and tantalum with calcium cyanamide (CaCN2) which meets the instant equation useful as a catalyst for ammonia synthesis (Pg 2, ln 11 to Ln 79) wherein nitrogen and hydrogen are contacted with the catalyst (Pg. 4, ln 66-78).
Clancy does not disclose the specific surface area. 
Koppers discloses a composition of calcium cyanamide (CaCN2) and a process of making such wherein calcium carbonate is contacted with ammonia at a temperature of 600°C or more to form the calcium cyanamide (Claim 1) with calcium being a Group II member of the Periodic Table of the Elements.
Although Koppers also does not disclose the specific surface area of the formed calcium cyanamide, Koppers discloses the same process for forming calcium cyanamide [0050] as the published application and therefore the calcium cyanamide of Koppers would inherently possess this surface area as the same process of making was utilized.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

Considering Claim 8, the significance of Clancy as applied to Claim 4 is explained above.
Clancy discloses a reaction temperature between 450°C and 500°C (Pg 5, ln 9-12) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Clancy as applied to Claim 4 is explained above.
Clancy discloses a reaction pressure of atmospheric (about 0.1 MPa) (Pg 5, ln 21-27) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Clancy as applied to Claims 4 and 7 is explained above.
Clancy discloses a ratio of hydrogen to nitrogen of 3:1 (pg 4, ln 66-78) which touches the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) in view of Koppers (GB 730,298) as applied to Claim 4 and further in view of Modak (NPL, Resonance, V 7, no. 9, pp 69-77, 2002).
	Considering Claim 11, the significance of Clancy and Koppers as applied to Claims 1 and 4 is explained above.
	Clancy and Koppers disclose the production and use of a calcium cyanamide material with Clancy disclosing that the addition of iron to the calcium cyanamide produces a catalyst which forms ammonia as discussed above.
	Clancy does not disclose that the catalyst can produce hydrogen.
	The ordinary skilled artisan would be aware that most chemical reactions reach an equilibrium wherein the product formed reverts back to the reactants at the same rate that the product is formed which is taught by Modak as it relates to ammonia synthesis wherein hydrogen and nitrogen react to form ammonia which itself decomposes back to hydrogen and nitrogen (Pg 1160-1162 and Figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the catalyst of Clancy was contacted with only ammonia, that hydrogen would be formed by its decomposition as taught by Modak.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298) and Modak (NPL, Resonance, V 7, no. 9, pp 69-77, 2002).
	Considering Claim 13, the catalyst of claim 4 is disclosed above.
	Clancy and Koppers disclose the production and use of a calcium cyanamide material with Clancy disclosing that the addition of iron to the calcium cyanamide produces a catalyst which forms ammonia as discussed above.
	Clancy does not disclose that the catalyst can produce hydrogen.
	The ordinary skilled artisan would be aware that most chemical reactions reach an equilibrium wherein the product formed reverts back to the reactants at the same rate that the product is formed which is taught by Modak as it relates to ammonia synthesis wherein hydrogen and nitrogen react to form ammonia which itself decomposes back to hydrogen and nitrogen (Pg 1160-1162 and Figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the catalyst of Clancy was contacted with only ammonia, that hydrogen would be formed by its decomposition as taught by Modak.
Considering Claim 14, the significance of Clancy, Koppers and Modak as applied to Claims 4 and 13 is explained above.
Clancy discloses a reaction temperature between 450°C and 500°C (Pg 5, ln 9-12) which falls within the instantly claimed range.
Modak discloses that the reaction of forming ammonia is reversible as discussed above and therefore it is obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that this temperature of Clancy would also be utilized for the decomposition of ammonia to hydrogen and nitrogen.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Clancy, Koppers and Modak as applied to Claims 4 and 13 is explained above.
Clancy discloses a reaction pressure of atmospheric (about 0.1 MPa) (Pg 5, ln 21-27) which falls within the instantly claimed range.
Modak discloses that the reaction of forming ammonia is reversible as discussed above and therefore it is obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that this pressure of Clancy would also be utilized for the decomposition of ammonia to hydrogen and nitrogen.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(A1) and (A2) as being anticipated by Koppers (GB 730,298).
	Considering Claim 16, Koppers discloses a process for producing calcium cyanamide (CaCN2) by contacting calcium carbonate with ammonia at a temperature of 600°C (Pg 1, and Claim 1) which falls within the instantly claimed range thereby anticipating the range.
	Considering Claim 18, Koppers discloses the use of calcium (Pg 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koppers (GB 730,298).
	Considering Claim 16, Koppers discloses a process for producing calcium cyanamide (CaCN2) by contacting calcium carbonate with ammonia at a temperature of 600°C (Pg 1, and Claim 1) which falls within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed temperature range utilizing the temperature of Koppers.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 17, the significance of Koppers as applied to Claim 16 is explained above.
Koppers does not disclose the surface area of the cyanamide compound however Koppers does disclose the method of making a cyanamide compound of the instant invention therefore the compound as produced by Koppers inherently possesses a surface area as contained in the instantly claim.
The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

	Considering Claim 18, the significance of Koppers as applied to Claim 16 is explained above.
Koppers discloses the use of calcium (Pg 1).
Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732